COHEN, J.,
concurring specially.
I agree that Bishop’s conviction for use of a child in a sexual performance under section 827.071(2), Florida Statutes (2006),. should be affirmed. Performance is defined under section 827.071(l)(b) as “any play, motion picture, photograph, or dance or any other visual representation exhibited before an audience.” My reading of that statute is not dependent upon whether the undefined term “audience,” can consist of a single participant. Instead, I would find the phrase “exhibited before an audience,” only modifies “any other visual representation.” Because Bishop’s attempt to create a videotape falls within either the motion picture or photograph category, there is no statutory requirement that it be exhibited before an audience.